Citation Nr: 0125480	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-00 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chronic duodenal 
ulcer with diarrhea, currently evaluated as 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
quadriparesis secondary to cervical stenosis under the 
provisions of 38 U.S.C.A. § 1151, claimed to have resulted 
from treatment received at a Department of Veterans Affairs 
(VA) medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  A January 1998 rating decision denied the 
veteran's claim for an increase for his PTSD.  A March 2000 
rating decision denied his claims for an increase for 
hypertension and ulcer disease and also denied his claim 
under 38 U.S.C.A. § 1151.  In April 2001, a hearing was held 
before this Board Member.  At the hearing, the veteran 
submitted additional evidence.  As he has waived the RO's 
consideration of this evidence, the case need not be remanded 
to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c).

A review of the record reveals that the veteran's section 
1151 claim was previously denied by an October 1996 rating 
decision.  The March 2000 rating decision on appeal did not 
explicitly address whether new and material evidence had been 
submitted to reopen this previously denied claim, but merely 
classified it as a "reopened" claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board 
has a legal duty to consider the requirement of whether new 
and material evidence has been submitted regardless of the 
RO's actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, the issue on appeal has been recharacterized 
as shown above.  This claim is the subject of the REMAND 
herein.

The veteran's claim for an increase for his ulcer condition 
is also the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by mood disturbances 
such as depression, anxiety, and irritability; recurrent 
flashbacks, nightmares, and intrusive thoughts; chronic sleep 
disturbances; difficulty with social interaction; and social 
isolation, resulting in moderate social and occupational 
impairment.

2.  Although the veteran's history of taking medication for 
his hypertension is inconsistent, there have been only 
isolated diastolic readings of 110 or more and no systolic 
readings of 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a disability rating higher than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, 
Diagnostic Code 7101 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record.  Only the 
evidence pertinent to the issues currently being decided is 
discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed below, the Board finds 
that the recent changes in the law brought about by the 
enactment of the VCAA do not have any application or effect 
on the veteran's claims for an increase for his PTSD and 
hypertension.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  As discussed below, the RO 
fulfilled its duties to inform and assist the veteran on 
these claims.  Accordingly, the Board can issue a final 
decision on these two claims because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.  However, as 
discussed in the Remand below, additional development is 
needed on the claim under 38 U.S.C.A. § 1151 and on the claim 
for an increase for the ulcer disorder. 

With respect to VA's duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, 
information concerning the veteran was already of record and 
sufficient to complete his claims for benefits.  The rating 
decisions issued since 1998, as well as the statements of the 
case (SOC) and supplemental statements of the case (SSOCs), 
informed the veteran of the type of evidence needed to 
substantiate his claims for an increase.  The veteran was 
asked at his personal hearings for complete information as to 
where he had been treated for his PTSD and hypertension 
(i.e., information needed to support his claims).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, the SOC and SSOCs, and 
letters to the veteran informed him of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

With respect to VA's duty to assist the veteran, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1997 and 2000.  The Board notes that the last VA psychiatric 
examination was performed in 1997, and more current findings 
would certainly be pertinent.  However, VA scheduled the 
veteran for psychiatric examinations in May and August 2000.  
He refused to undergo examination in both instances.  In 
fact, in August 2000, he stated that he was withdrawing his 
claim for an increase for PTSD.  Since he later submitted 
testimony on this claim, clearly evidencing his intent to 
pursue the claim, the Board will consider it.  A remand will 
not be done, however, to provide him a more current 
psychiatric examination since he was provided more than ample 
opportunity to undergo an exam, but refused to do so.  See, 
e.g., 38 C.F.R. § 3.655(b) (when claimant fails to report for 
examination scheduled in conjunction with claim for an 
increase, the claim shall be denied) (emphasis added).  The 
Board will consider the fact that the veteran initially 
reported for a psychiatric examination and base a decision on 
the other evidence of record.

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's PTSD or 
hypertension since he was last examined for these conditions.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  He 
has not made any specific statements about how any of these 
disorders is worse than what was reported when VA last 
examined him.  All medical records referenced by the veteran 
have either been obtained or requested.  He has reported 
receiving treatment only at the VA Medical Center.  Records 
for treatment through July 2000 were obtained, and the 
veteran testified that he has not sought treatment for any of 
these conditions since that time.  Therefore, there is no 
indication that relevant (i.e., pertaining to recent 
treatment for PTSD or hypertension) records exist that have 
not been obtained.  The Board concludes there is sufficient 
evidence to fairly rate the service-connected disabilities.  
See also VAOPGCPREC 11-95 (the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

A.  PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The current 50 percent disability 
rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence shows assignment of Global Assessment of 
Functioning (GAF) scores ranging from 50 to 55.  A GAF score 
of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The findings shown by the objective medical evidence do not 
approximate the criteria for a 70 percent or higher 
disability rating.  The veteran does experience frequent mood 
disturbances (depression, anxiety, etc.).  However, the Board 
concludes that the overall disability picture does not more 
nearly approximate the 70 percent criteria such as to warrant 
an increased rating.  For example, although he admitted to 
increased psychiatric symptoms in March 2000, to include 
suicidal ideations, violence, etc., this was a temporary 
increase in symptoms, which is not shown currently.  Despite 
the testimony of the veteran and his wife, the medical 
records from 1997 to the present show that at every time 
other than the March 2000 hospitalization, the veteran has 
denied experiencing suicidal or homicidal ideations.  He also 
stated during the 1997 VA examination that although he had a 
history of violent behavior, he had not been involved in any 
violent acts for 20 years.  Although it is certainly 
pertinent that he has a history of intermittently 
experiencing an increase in symptoms, it is the current 
status of his condition that the Board is concerned with.  It 
is also important to note that the veteran has also, at 
times, reported no psychiatric complaints.  See June 1999 VA 
treatment record (mood good, sleep, appetite, energy, and 
concentration good) and July 2000 VA treatment record (no 
complaints).  His primary complaints have consistently been 
mood disturbances and insomnia, which are well compensated 
for by the current 50 percent rating.

The veteran submitted a letter dated in April 1998 from the 
VA facility in Los Angeles referring him to the VA facility 
in Long Beach for increased psychiatric symptoms, such as 
suicidal ideations, paranoia, anhedonia, etc.  However, the 
follow-up notes from Long Beach indicated that the veteran 
reported suicidal ideations only to ensure that he would be 
hospitalized for evaluation of his back pain.  Therefore, 
there was no need for him to be hospitalized for PTSD 
symptoms, especially since his increased depression was 
secondary to his back pain.  The examination at that time 
showed the veteran was alert, oriented, and well organized, 
with no symptoms of a thought disorder.

As for spatial disorientation and impaired speech, such 
symptoms are not due to the veteran's PTSD.  When the veteran 
was hospitalized in February 1998, he exhibited increased 
confusion and slurred speech.  These symptoms were due to 
either a questionable left hemisphere cerebrovascular 
accident or narcotic overdose.  When he was hospitalized in 
March 2000, he exhibited increased confusion and 
disorientation.  Several medical professionals extensively 
evaluated him, and the conclusion was that the veteran's 
"transient confusional state" was due to metabolic acidosis 
or his long history of alcohol abuse.  Since no medical 
professional has ever related these symptoms to the veteran's 
PTSD, and there is no indication in the record that such a 
relationship is even possible, they cannot be considered in 
his claim for an increase.

Although the veteran may have difficulty relating to people, 
he does not have an inability to do so.  He has been married 
for more than 30 years.  Although the Board has no reason to 
doubt that this relationship has been difficult, as the 
veteran's wife testified, it is still evidence of clear-cut 
ability to relate well and maintain a relationship despite 
any difficulties.  The veteran also testified that he does 
have friends, although not a "best friend."  He stated 
during the 1997 VA examination that he does feel he has 
people with whom he can discuss problems.  He has also 
attributed some of his social isolation to pain from his back 
condition and other physical limitations.

There is no evidence showing that the veteran currently 
experiences obsessional rituals or delusions.  The only 
complaint shown since 1997 of hallucinations occurred in 
conjunction with his March 2000 hospitalization.  He does not 
presently have suicidal or homicidal thoughts or plans.  No 
psychotic symptoms are present.  There is no indication that 
the veteran exhibits any inappropriate behavior.  

The GAF scores support the conclusion that the psychiatric 
symptoms alone do not have a significant impact on the 
veteran's occupational functioning.  The GAF score does not 
include any impairment due to physical limitations.  See DSM-
IV at 44.  Therefore, the GAF scores represent the veteran's 
ability to function when considering just his psychological 
abilities, and they indicate only moderate difficulties in 
social and occupational functioning.  This is a significant 
finding and is consistent with the rest of the evidence of 
record.  

The Board notes that the veteran submitted a letter from a VA 
physician dated in 1990 stating that he was totally disabled 
due to, among other things, PTSD.  Although this information 
is certainly relevant to the history of the veteran's 
condition, it is his current state that is pertinent to this 
claim.  The more current medical evidence, including the 
recent GAF scores, show only moderate impairment when his 
PTSD symptoms are considered alone.  Not only is the 1990 
letter inadequate evidence concerning the veteran's current 
status, but it also stated that he was totally disabled due 
to a combination of psychiatric and medical conditions.

Despite the veteran's complaints, and his frequent mood 
disturbances, he is generally functioning satisfactorily with 
routine behavior, self-care, and normal conversational 
ability.  He has also been able to forego routine psychiatric 
treatment for a few years.  Therefore, the Board concludes 
that the overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, for 
the reasons discussed above, the evidence does not create a 
reasonable doubt regarding the level of his disability from 
his psychiatric symptomatology.  Thus, the preponderance of 
the evidence is against assignment of a disability rating 
higher than 50 percent.

B.  Hypertension

The veteran's hypertension is evaluated under Diagnostic Code 
7101.  The rating criteria for evaluating cardiovascular 
diseases, including hypertension, were amended effective 
January 12, 1998.  See 62 Fed. Reg. 65207 through 65224 
(December 11, 1997).  The Board notes that in the March 2000 
rating decision, the RO evaluated the veteran's claim for an 
increase under the versions of Diagnostic Code 7101 in effect 
prior to and subsequent to January 12, 1998.  

However, the veteran's claim for an increase was received in 
March 1999.  Since his claim was received after the 
regulations were changed, he is only entitled to 
consideration of his claim under the revised regulations.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (when 
a law or regulation changes after a claim has been filed . . 
. VA must apply the regulatory version that is more favorable 
to the veteran) (emphasis added).  Therefore, the Board must 
evaluate the veteran's claim for a higher rating only under 
the current regulations.  This does not prejudice the veteran 
since the RO did consider his claim under the new 
regulations.

Under the rating criteria for cardiovascular disorders in 
effect from January 12, 1998, a 10 percent rating is 
warranted for hypertension where the diastolic pressure is 
predominantly 100 or more; or where the systolic pressure is 
predominantly 160 or more; or the minimum evaluation is for 
an individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 
percent disability rating is warranted where the diastolic 
pressure is predominantly 110 or more; or the systolic 
pressure is predominantly 200 or more.  Id.

The evidence is inconsistent as to whether the veteran is 
taking medication for his hypertension.  At his hearing in 
April 2001, he stated he had not taken any medication for 
"quite some time."  He stated at his February 2000 VA 
examination that he had not taken any medication for eighteen 
months, and the examiner concluded the veteran's hypertension 
was "out of control."  However, the VA treatment records 
show differently.  It was noted in September 1999 that the 
veteran was taking felodipine for his high blood pressure, 
and the medication was controlling his hypertensive symptoms.  
It was again noted in March 2000 that his hypertension was 
stable, and he should continue taking this medication.  A 
list from the pharmacy shows this blood pressure medication 
was last filled in May 2000.  Regardless, the criteria for a 
higher rating are not met because, whether the veteran is 
taking medication or not, the medical evidence does not show 
that his diastolic pressure has been predominantly 110 or 
more or that his systolic pressure has been predominantly 200 
or more.

The veteran and his spouse testified that they use a machine 
at home to monitor his blood pressure and that the readings 
are usually between 185-206 for systolic pressure and above 
100 for diastolic pressure.  The objective medical evidence, 
however, contradicts their testimony.  Blood pressure 
readings taken by medical professionals are clearly more 
reliable than any readings the veteran and his wife might 
obtain at home.

The VA treatment records and VA examination report show 
diastolic pressures have been usually well under 100, with 
some isolated findings between 100 and 110.  It cannot be 
said, therefore, that the veteran has a history of diastolic 
pressure of predominantly 110 or more.  Also, the VA 
treatment records and VA examination report show no findings 
of systolic pressure of 200 or more.  The recent systolic 
pressures have been usually well under 150.  It cannot be 
said, therefore, that the veteran has a history of systolic 
pressure of predominantly 200 or more.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
his disability from hypertension for the reasons discussed 
above.  There are no other diagnostic codes applicable to his 
condition to consider.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
rating for hypertension under Diagnostic Code 7101.


ORDER

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD) is denied.

Entitlement to a disability rating greater than 10 percent 
for hypertension is denied.


REMAND

A.  1151 claim

As discussed above, there was a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  With respect to the claim 
under 38 U.S.C.A. § 1151, it is clear that additional 
development is needed to comply with the VCAA.  

This claim was filed after October 1, 1997 and must be 
adjudicated under the current version of 38 U.S.C.A. § 1151.  
See VAOPGCPREC 40-97.  The current 38 U.S.C.A. § 1151 
provides that when a veteran has additional disability not 
the result of his own willful misconduct, and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished under any law administered by the 
Secretary, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable (or certain VA training or 
rehabilitation services), compensation shall be awarded in 
the same manner as if the additional disability was service-
connected.  See also 38 C.F.R. §§ 3.358(a) and 3.800(a).  For 
this claim to be successful, there must be a showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

The evidence of record shows that the veteran also filed a 
claim under the Federal Tort Claims Act based, in part, on 
quadriplegia resulting from injuries received during the June 
1995 VA hospitalization.  That claim was settled in 1999.  
However, the Board does not have all the records concerning 
the veteran's tort claim.  The tort documents or medical 
records surrounding that claim may be probative to the 
veteran's section 1151 claim.  It is not known whether these 
documents may be sufficient to reopen this claim, but a 
remand is warranted to obtain them.

B.  Ulcer disease

The veteran is currently evaluated as 10 disabled under 
38 C.F.R. § 4.114, Diagnostic Code 7305.  The current rating 
requires a mild disorder with recurring symptoms once or 
twice yearly.  A 20 percent disability rating is warranted 
where the evidence shows a moderate disorder with recurring 
episodes of severe symptoms 2-3 times per year, averaging ten 
days in duration, or with continuous moderate manifestations.  
A 40 percent disability rating is warranted for a moderately 
severe ulcer condition with less than severe symptoms, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times per year.  A 
60 percent disability rating is warranted for a severe ulcer 
condition with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

It is unclear from the evidence whether nutritional 
abnormalities shown in the veteran's recent medical records 
(i.e., macrocytic anemia) are due to his service-connected 
ulcer condition.  The March 2000 VA hospitalization records 
suggested that he has nutritional abnormalities secondary to 
chronic diarrhea, which is a part of his service-connected 
condition.  It is also unclear whether the veteran's ulcer is 
currently active.  The VA examiner stated that it is, while 
the VA hospitalization records indicated that it is not.  
Therefore, another VA examination is needed.

Also, the veteran's service-connected condition has been 
rated since 1969 to include diarrhea of undetermined 
etiology.  However, Diagnostic Code 7305 does not list 
diarrhea as a usual symptom of ulcer disease.  It would be 
helpful if a medical professional were to render an opinion 
as to whether the veteran's chronic diarrhea is a symptom of 
his ulcer disease, and, if it is not, the RO should then 
consider whether a separate rating should be assigned for 
this symptom.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(in considering whether separate ratings are warranted for 
problems or residuals resulting from a service-connected 
condition, including for scars, such that any separately 
assigned evaluations do not violate the prohibition against 
pyramiding contained in 38 C.F.R. § 4.14, the critical 
element is that none of the symptomatology for any one of the 
multiple conditions is duplicative of or overlapping with the 
symptomatology of the other conditions).

Accordingly, these claims are REMANDED for the following:

1.  The RO should request that the 
General Counsel state whether any 
additional medical information or 
pertinent records were generated by their 
office regarding the veteran's tort 
action against VA (expert medical opinion 
reports, etc.).  Copies of medical 
records already associated with the 
veteran's claims files are not required.  
The response of the General Counsel 
should be in writing.

2.  Schedule the veteran for a 
gastrointestinal VA examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination. 

The examiner should conduct all necessary 
tests to evaluate the severity of the 
veteran's service-connected ulcer 
disorder.  The examiner should elicit 
information as to the frequency, 
duration, and severity of any associated 
symptomatology such as epigastric 
distress, weight loss, melena, 
hematemesis, anemia, vomiting, or nausea.  
See 38 C.F.R. § 4.114, Diagnostic Code 
7305.  

After reviewing the claims file and 
completing the examination of the 
veteran, the examiner should answer the 
following questions:

? Is the veteran's ulcer currently 
active?
? Is the veteran's chronic diarrhea part 
of or a symptom of his ulcer disease, 
or is it medically considered a 
symptom of a separate disorder?
? Are the nutritional deficiencies for 
which the veteran was previously 
treated (i.e., macrocytic anemia) due 
to his service-connected condition - 
either the ulcer disease and/or the 
chronic diarrhea?


3.  The RO should then review the claims 
file and ensure that all of the foregoing 
development actions have been completed.  
If the examination report does not include 
fully detailed descriptions of all test 
reports, special studies or opinions 
requested, the report should be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2.  The RO should also 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 have been completed 
for these claims.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO 
should undertake any further development 
deemed necessary, to include, if 
indicated, obtaining an advisory medical 
opinion on any unresolved medical 
question, especially concerning the 
veteran's section 1151 claim.

4.  The RO should then readjudicate these 
claims, with full consideration of the 
veteran's contentions.  Since the section 
1151 claim was previously denied in an 
October 1996 rating decision, the RO 
should determine whether new and material 
evidence has been submitted to reopen this 
claim.  If so, the claim should then be 
adjudicated on the merits.  In 
readjudicating the claim for an increased 
rating for ulcer disease, the RO should 
address whether a separate rating should 
be assigned for the veteran's chronic 
diarrhea.  


If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


 



